DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 11/19/2021, with respect to claims 1-9 and 11-14 have been fully considered and are persuasive.  The rejection of claims 1-9 and 11-14 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a first insulator (16) provided between the first tooth (19) and the first winding (18),
a second insulator (16) provided between the second tooth (19) and the second winding (18),
a first thermal conduction sheet (20) held between the first winding (18) and the second winding (18) and to conduct heat of the first winding (18) to the metal component (4), the first thermal conduction sheet (20) being different from the first insulator (16), and 
a second thermal conduction sheet (20) held between the first winding (18) and the second winding (18) and to conduct heat of the second winding (18) to the metal component (4), the second thermal conduction sheet (20) being different from the second insulator (16)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    409
    486
    media_image1.png
    Greyscale

	The closest prior art Nakaguro discloses an insulator (63) between a winding (62) and a tooth (66) and another insulator (71) between the winding, but fails to teach a thermal conduction sheet to conduct heat from the winding to a metal component.
Claims 2-9 and 11-13 are allowable for depending upon claim 1.

Regarding claim 10, the specific limitation “the metal component includes 
a first inner surface formed on one end side in an axial direction, and
a second inner surface formed on the other end side in the axial direction, and
the thermal conduction sheet is alternately in contact with the first inner surface and the second inner surface in a circumferential direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 


Regarding claim 14, the specific limitation of “producing the first split core and the second split core, the first split core including a first tooth and a first insulator disposed on the first tooth, the second split core including a a second tooth and a second insulator disposed on the second tooth, the first insulator being different from the first thermal conduction sheet, the second insulator being different from the second thermal conduction sheet;
winding the first thermal conduction sheet around the first tooth and the first winding wound around the first tooth and winding the second thermal conduction sheet around the second tooth and the second winding wound around the second tooth” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Nakaguro discloses an insulator (63) between a winding (62) and a tooth (66) and another insulator (71) between the winding, but fails to teach a thermal conduction sheet to conduct heat from the winding to a metal component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834